DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1, 9, 15 and 18 are amended.
Claims 7 and 13 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Examiner initiated interview was conducted on February 23rd, 2022 to provide clarification of proposed claim amendments (see interview summary paper # 20220222). 

Applicant’s amendments filed January 28th, 2022 do not place the claims in condition for allowance since previously cited prior art by “Lieber” in view of “Halepovic” still disclose at least the amended part of the claims as indicated below. The newly added limitations introduce new issue(s) which require additional consideration and/or search.

 
Response to Arguments
Applicant’s arguments (see remarks pages 1-12 of 13) filed January 28th, 2022 with respect to rejection of claim(s) 1, 2, 4-16 and 18-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, Applicant respectfully submits that Lieber merely discloses sending a player state to indicate the status of the client media player (play or pause mode) and is in no way related to Applicant's amended independent claim in which: the first device instructs the second device to send media streams to the first device at second and third rates based on a threshold...wherein the instructing, by the first device, the second device to send the media streams to the first device at the second rate or the third rate includes sending, by the first device to the second device, a pause frame that carries the second rate or the third rate. These claim limitation are quite simply completely missing from Lieber and Halepovic. [Remarks, page 12 of 13].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Halepovic et al. (US 2016/0080237 A1) fig. 3: Step “330”, pg. 7, ¶58 lines 1-17 discloses as follows:

	[0058] When the second determination indicates that the particular chunk is completely downloaded, at 316, a fourth determination may be made to determine whether a subsequent chunk is to be retrieved, at 328. The subsequent chunk is to be retrieved when the device has not received input that stops retrieval of the media content and when the particular chunk is not the last chunk of the media content. When the fourth determination is to retrieve the subsequent chunk, at 328, the device may send a request for a particular chunk at a third quality based on the network data, where the particular chunk is the subsequent chunk, at 330. The third quality may be the particular quality level, may be higher than the particular quality level, or may be lower than the particular quality level. The method 300 may return to 304, where the particular quality is set to the third quality level. When the fourth determination is not to retrieve the subsequent chunk, at 328, the method 300 ends at 332.

	In other words, Halepovic teaches “the first device instructs the second device to send media streams to the first device at second and third rates based on a threshold...wherein the instructing, by the first device, the second device to send the media streams to the first device at the second rate or the third rate includes sending, by the first device to the second device, a pause frame that carries the second rate or the third rate” by disclosing:

	The device (i.e. a first device) sending a request for a particular chunk at a third quality based on network data, wherein the particular chunk is the subsequent chunk. The third quality being higher than the particular quality level for retrieving data when the device has not received input that stops (i.e. pauses) the retrieval of the media content when the particular chunk is not the last chunk of the media content
        
	Therefore a prima facie case of obviousness is established by Halepovic under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s). 
	In the limited time allotted for AFCP 2.0, an additional search performed by the Examiner resulted in the following relevant prior art(s). However further search and/or consideration is required. 

“Perraud et al.”; Patent Document No.: (US 10,743,210 B2); see fig. 4, col. 4, lines 16-32.

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469